DETAILED ACTION
This Office action is in response to the Request for Continued Examination filed on 2 June 2021.  Claim(s) 1-20 are pending in the application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 June 2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al., US Patent 8030700 B2, of record; in view of Katsumata et al., US PG Pub. 20100038699 A1, newly cited.
With respect to claim 1, Sakamoto discloses horizontal electrodes (WL1-WL8) stacked vertically on a substrate (11, fig. 18), the horizontal electrodes (WL1-WL8) comprising a first horizontal electrode (WL5, fig. 18) and a second horizontal electrode (WL4, fig. 18) adjacent to each other; an insulating pattern (14, fig. 18) between the first horizontal electrode (WL5, fig. 18) and the second horizontal  and wherein, with respect to a vertical cross section taken through the cell pillar (SP, fig. 18), outer boundaries of the cell pillar (SP, fig. 18) continuously extend vertically (see figure 18 below as shown the cell pillar extend vertically between the first and second horizontal electrode) at least between the first horizontal electrode (WL5, fig. 18) and the second horizontal electrode (WL4, fig. 18). 
However, Sakamoto does not disclose a first blocking insulating layer and a first charge storage layer between the insulating pattern (14, fig. 18) and the first horizontal electrode (WL5, fig. 18); and a second blocking insulating layer and a second charge storage layer between the insulating pattern (14, fig. 18) and the second horizontal electrode (WL4, fig. 18), wherein a distance between the first horizontal electrode (WL5, fig. 18) and the second horizontal electrode (WL4, fig. 18) is at least 1.3 times a-the thickness of the first horizontal electrode (WL5, fig. 18).  
Katsumata discloses a first blocking insulating layer (top side of 25, see figure 3 below) and a first charge storage layer (top side of 26, see figure 3 below) between the insulating pattern (27, fig. 3) and the first horizontal electrode (top WL electrode, fig. 3); and a second blocking insulating layer (bottom side of 25, see figure 3 below) and a second charge storage layer (bottom side of 26, see figure 3 below) between the insulating pattern (27, fig. 3) and the second horizontal electrode (bottom WL electrode, fig. 3).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include the blocking insulating layer and charge storage layer partially around the electrode, since reliability of the retained data can be improved.
Sakamoto and Katsumata do not disclose wherein a distance between the first horizontal electrode (WL5, fig. 18) and the second horizontal electrode (WL4, fig. 18) is at least 1.3 times a-the thickness of the first horizontal electrode (WL5, fig. 18). Sakamoto only discloses the distance between the first horizontal electrode (WL5, fig. 18) and the second horizontal electrode (WL4, fig. 18) is thicker thickness than the first horizontal electrode (WL5, fig. 18) in Applicant’s specification paragraph [0136] 
However, claimed distance would have been obvious to an ordinary artisan practicing the invention because, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955). Furthermore, the specification contains no disclosure of either the critical nature of the claimed dimensions of any unexpected results arising therefrom. Where patentability is aid to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2sd 1934, 1936 (Fed. Cir. 1990). 
With respect to claim 2, Sakamoto discloses wherein the distance between the first horizontal electrode (WL5, fig. 18) and the second horizontal electrode (WL4, fig. 18) however Sakamoto did not specifically discloses the thickness is equal to a sum of a thicknesses of the insulating pattern (14, fig. 18), Katsumata discloses the first blocking insulating layer (top side of 25, see figure 3 below), the first charge storage layer (top side of 26, see figure 3 below), second blocking insulating layer (bottom side of 25, see figure 3 below) and the second charge storage layer (bottom side of 26, see figure 3 below).  
With respect to claim 3, Katsumata discloses wherein the first charge storage layer (top side of 26, see figure 3 below) extends between the first horizontal electrode (top WL electrode, fig. 3) and the cell pillar (SP, fig. 3).  
With respect to claim 4, Katsumata discloses further comprising a tunnel insulating layer (27, fig. 3) between the first charge storage layer (top side of 26, see figure 3 below) and the cell pillar (SP, fig. 3).  
With respect to claim 5, Katsumata discloses wherein the first blocking insulating layer (top side of 25, see figure 3 below) is disposed on an upper surface, a lower surface, and a side surface (as shown 
With respect to claim 6, Katsumata discloses wherein the first charge storage layer (top side of 26, see figure 3 below) is disposed on an upper surface, a lower surface, and a side surface (as shown in figure 13B that layer 26 can be disposed on upper, lower, and side surface of the electrode WL) of the first horizontal electrode (top WL electrode, fig. 3).  
With respect to claim 7, Katsumata discloses wherein the first charge storage layer (top side of 26, see figure 3 below) comprises silicon nitride (paragraph [0046]).  
With respect to claim 8, Katsumata discloses wherein the first blocking insulating layer (top side of 25, see figure 3 below) comprises silicon oxide (paragraph [0046]).  

With respect to claim 9, Sakamoto discloses horizontal electrodes (WL1-WL8) stacked vertically on a substrate (11, fig. 18), the horizontal electrodes (WL1-WL8) comprising a first horizontal electrode (WL5, fig. 18) and a second horizontal electrode (WL4, fig. 18) adjacent to each other; an insulating pattern (14, fig. 18) between the first horizontal electrode (WL5, fig. 18) and the second horizontal electrode (WL4, fig. 18); a cell pillar (SP, fig. 18) penetrating the horizontal electrodes (WL1-WL8) and the insulating pattern (14, fig. 18) and connected to the substrate (11, fig. 18).
However, Sakamoto does not disclose a first blocking insulating layer and a first charge storage layer between the insulating pattern (14, fig. 18) and the first horizontal electrode (WL5, fig. 18); and a second blocking insulating layer and a second charge storage layer between the insulating pattern (14, fig. 18) and the second horizontal electrode (WL4, fig. 18), wherein a distance between the first horizontal electrode (WL5, fig. 18) and the second horizontal electrode (WL4, fig. 18) is equal to a sum of a-thicknesses of the insulating pattern (14, fig. 18), the first blocking insulating layer, the second blocking insulating layer, the first charge storage layer, and the second charge storage layer, and wherein the first blocking insulating layer, the second blocking insulating layer, the first charge storage layer, the second charge storage layer, the first horizontal electrode (WL5, fig. 18), the second horizontal electrode (WL4, fig. 18) and the insulating pattern (14, fig. 18) vertically overlap each other.  

Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include the blocking insulating layer and charge storage layer partially around the electrode, since reliability of the retained data can be improved.


    PNG
    media_image1.png
    384
    514
    media_image1.png
    Greyscale


 and wherein, with respect to a vertical cross section taken through the cell pillar (SP, fig. 18), outer boundaries of the cell pillar (SP, fig. 18) continuously extend vertically (see figure 18 below as shown the cell pillar extend vertically between the first and second horizontal electrode) at least between the first horizontal electrode (WL5, fig. 18) and the second horizontal electrode (WL4, fig. 18). 
However Sakamoto did not discloses wherein the distance between the first horizontal electrode (WL5, fig. 18) and the second horizontal electrode (WL4, fig. 18) is greater than 1.3 times a thickness of the first horizontal electrode (WL5, fig. 18) in Applicant’s specification paragraph [0136] teaches that distance ratio can be the ratio (Lg/Ls) of the thickness of each word line to the space between the word lines of one group (e.g., second group G2) may be at least 10% larger than, at least 20% larger than or at least 40% larger than the ratio (Lg/Ls) of the thickness of each word line to the space between the word lines of another group or other groups and the ratio (Lg/Ls) of the thickness of each word line to the space between the word lines of one group (e.g., second group G2) may be at least 10% smaller than, at least 20% smaller than or at least 40% smaller than the ratio (Lg/Ls) of the thickness of each word line to the space between the word lines of another group or other groups. However, distance range would have been obvious to an ordinary artisan practicing the invention because, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955). Furthermore, the specification contains no disclosure of either the critical nature of the claimed dimensions of any unexpected results arising therefrom. Where patentability is aid to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2sd 1934, 1936 (Fed. Cir. 1990). 
With respect to claim 11, Katsumata discloses wherein the first charge storage layer (top side of 26, see figure 3 below) extends between the first horizontal electrode (top WL electrode, fig. 3) and the cell pillar (SP, fig. 3).  

With respect to claim 13, Katsumata discloses wherein the first blocking insulating layer (top side of 25, see figure 3 below) is disposed on an upper surface, a lower surface, and a side surface (as shown in figure 13B that layer 25 can be disposed on upper, lower, and side surface of the electrode WL) of the first horizontal electrode (top WL electrode, fig. 3)  
With respect to claim 14, Katsumata discloses wherein the first charge storage layer (top side of 26, see figure 3 below) is disposed on an upper surface, a lower surface, and a side surface (as shown in figure 13B that layer 26 can be disposed on upper, lower, and side surface of the electrode WL) of the first horizontal electrode (top WL electrode, fig. 3).  

    PNG
    media_image2.png
    780
    647
    media_image2.png
    Greyscale





Allowable Subject Matter
Claims 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Sakamoto et al., US Patent 8030700 B2, and Katsumata et al., US PG Pub. 20100038699 A1, are related to semiconductor memory .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant remarks, filed 2 June 2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sakamoto et al., US patent 8030700 B2, of record; in view of Katsumata et al., US PG pub. 20100038699 A1, newly cited. As Katsumata shows that the blocking layers, charge storage layers and insulating layer are between the horizontal electrode layers therefor the sum of the distance of the horizontal electrode is the same as the sum of the blocking layers, charge storage layers and insulating layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656.  The examiner can normally be reached on 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TSZ K. CHIU

Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822 

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822